Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Previously indicated allowable subject matter has been placed into independent claim form for claims 1, 7, 13, and 18. See Office action of 12/29/21 for the reasons for indicating allowable subject matter.
The closest prior art found was McGaffigan US PAT 6031958 in view of Chen US 2014/0043845.
McGaffigan discloses an optical device, comprising: 
a block (see Fig 10B) configured to be mounted to a main face of an electronic circuit (see end of block corresponding to LED 112, Fig 10b) 
wherein for each light source, a corresponding opening passing through said block (see opening in body through center axis, col 10 lines 2+ states block is hollow); wherein each opening includes a cylindrical part with a threading on an inside surface of the cylindrical part (see threading fig 10b, also col 19, lines 15+).
Chen teaches an LED that is on a base (paragraph 0028) and also teaches LEDs are often connected to a circuit board (paragraph 0007)
However, the combination fails to teach or render obvious the limitations above further comprising: a block configured to be mounted to a main face of an electronic circuit which includes at least one light source: wherein the block comprises, for each light source, a corresponding opening passing through said block; wherein each opening includes a cylindrical part with a threading on an inside surface of the cylindrical part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875